Title: To John Adams from Pearson Titcomb, 12 April 1825
From: Titcomb, Pearson
To: Adams, John


				
					Venerable Sir,
					Salem N. Hampr. April 12th. 1825
				
				May I hope that you will pardon the liberty I have taken of obtruding on your notice the enclosed trifle—being sensible that it possesses less poetry than truth, which is its only recommendation: I have indulged in the belief of your forgiveness, from the consideration, that you had the goodness, when chief Magistrate of the Union, to interest yourself in my behalf, on the following occasion.—In the year 1799 or 1800 I entered the service of the United States as a Cadet, in the 2d Regiment of Artilerists & Engineers—But owing to an informal appointment, I did not receive any pay for about six months—I waited on you, Sir, with a letter from Major Jackson, of that Corps, stating these facts; and you had the goodness to write to Mr. McHenry, Secry of War, in my behalf; but without avail;—I received only a Cadets warrant from him, with pay from the date of it. Not long after, I was honored with your signature to a Commission of first Lieutenant.—On your immediate Successor’s coming into office, the two Regiments, were reduced to one, of twenty Companies; in which, I was retained. In 1803, from some circumstances which rendered it very unpleasant for me to remain in the Army, I requested, and had leave to resign my Commission. But alass! After making every laudable exertion, and adhering to the strictest economy in my pecuniary concerns, I have never found myself placed on the list of Fortune’s favorites.Permit me Sir to congratulate on an event, the like of which, perhaps, will not occur again, in a Republican Government for ages—A father, living to see his son raised to the highest dignaty, in the power of a great & free people to confer, after having been, himself, the Nation’s choise! With fervent wishes for your happiness both here, and hereafter, I beg leave to subscribe myself your devoted and very humble Servant
				
					Pearson Titcomb
				
				
			